Citation Nr: 0517177	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving the lower extremities 
resulting from nerve biopsies performed at a VA medical 
facility during March-April 1991.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1961 to January 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Columbia, South Carolina, Regional Office (RO), which 
denied benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving the lower extremities resulting from 
nerve biopsies performed at a VA medical facility during 
March-April 1991.  An RO hearing was held in March 1996.  In 
March 1999, the Board remanded that appellate issue to the RO 
for additional evidentiary development.

Appellant also appealed a December 1997 rating decision, 
which, in part, denied a total rating based on individual 
unemployability.  In June 1999, a hearing was held before the 
undersigned Board Member in Washington, D.C., on that total 
rating based on individual unemployability appellate issue.  
In September 1999, the Board remanded the case to the RO for 
additional evidentiary development.  In a September 2002 
decision, the Board denied another issue and remanded said 
issues involving § 1151 benefits and a total rating based on 
individual unemployability to the RO for additional 
evidentiary development.

In September 2003, the Board remanded the case to the RO for 
additional procedural development.

The Board will render a decision herein on the § 1151 
benefits appellate issue.  The remaining appellate issue 
involving a total rating based on individual unemployability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to the 1991 VA nerve biopsies in question, 
appellant had severe peripheral neuropathy of unknown 
etiology involving the upper and lower extremities, including 
footdrop, noted as suggestive of Charcot-Marie-Tooth disease.  

2.  In March 1991, appellant underwent a VA sural nerve 
biopsy from the left anterolateral lower leg for the purpose 
of evaluating his neuropathy.  VA operative records indicate 
that a 3-cm horizontal skin incision was made over the sural 
nerve location; a 1/2-cm portion of the left sural nerve was 
noted as surgically excised and sent for pathological 
analysis; and the wound subcutaneous tissues were re-
approximated with sutures.  No complications were noted.  

3.  Later in March 1991, a VA surgical pathology report noted 
that microscopic examination indicated no nerve tissue was 
included with the biopsy; and the diagnosis was left sural 
nerve, fatty tissue only, no nerve present.

4.  In April 1991, appellant underwent a right sural nerve 
biopsy.  On microscopic examination, the biopsy specimen 
included a minute fragment of peripheral nerve which showed 
no atrophic or inflammatory changes; and the pathologic 
diagnosis was saphenous neurovascular bundle, normal tissue.  

5.  VA clinical records reveal that after the right sural 
nerve biopsy, sutures were removed and a wound just above the 
right malleolus was mildly erythematous.  There was another 
incision on the lateral aspect above the lateral malleolus.  

6.  Credible VA medical opinion has attributed appellant's 
peripheral neuropathy primarily to Charcot-Marie-Tooth 
disease and concluded that the VA nerve biopsies had no 
effect on appellant's preexisting, hereditary familial 
neurologic disorder.  

7.  Recent VA clinical records reveal that a left lower 
extremity sural biopsy scar was well-healed without any 
irritation or subcutaneous loss.  However, according to 
credible VA medical opinion, the VA biopsy attempt in the 
right lower extremity resulted in formation of scar tissue 
with a neuroma and that is the only biopsy complication 
appellant experienced.  Biopsy site scars are contemplated as 
certain or nearly certain risks or complications of the VA 
nerve biopsies in question.

8.  The right ankle area neuroma was not contemplated as a 
certain or nearly certain risk or complication of the VA 
nerve biopsy in question.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability involving 
peripheral neuropathy of the lower extremities resulting from 
nerve biopsies performed at a VA medical facility during 
March-April 1991 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (1995-2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving a 
right ankle area neuroma resulting from a nerve biopsy 
performed at a VA medical facility during April 1991 have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (1995-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable with 
respect to the § 1151 benefits appellate issue, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  With respect to 
the appellate issue, a comprehensive medical history, 
detailed clinical findings, and other relevant evidence are 
documented in the claims folders.  Numerous clinical records 
have been associated with the claims folders, including 
available VA clinical records pertaining to the 1991 VA nerve 
biopsies in question, and there are clinical 
records/examinations reports dated subsequent thereto.  The 
Board has also remanded the case for additional evidentiary 
and procedural development, including to obtain VA medical 
opinion as to the § 1151 benefits appellate issue.  
Sufficiently detailed and comprehensive VA medical opinion 
has been rendered, on which the Board has placed great 
emphasis on in deciding this appellate issue.  Although 
appellant has offered his own testimony and opinion as to the 
etiology of the claimed disability, the Board has not placed 
any significant probative value to them because appellant is 
a lay person and unqualified to express medical opinion.

In addition, appellant was issued a July 1995 Statement of 
the Case and subsequent Supplemental Statements of the Case, 
which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
said adverse rating decision.  Included in the Statements 
were provisions of 38 C.F.R. § 3.159 setting forth VA's 
duties to assist in developing claims and notify claimants of 
necessary information/evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Although a pre-adjudication 
VCAA notice was not provided in the instant case, Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  Again, it is emphasized that the RO 
appropriately developed said appellate claim.  Furthermore, 
appellant was provided April and December 2004 VCAA notices 
on the § 1151 benefits appellate issue after the enactment of 
the VCAA.  The April and December 2004 VCAA notice letters 
issued by the RO on said appellate claim specifically advised 
the appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appellant has not stated that there is any material 
evidence not currently of record that should be obtained with 
respect to the appellate issue.  The Board recognizes that 
the case has remained in appellate status for a lengthy 
period of time and that remanding the case for any additional 
development would simply delay the case without material 
benefit to appellant.  

In any event, the Board finds that, in the circumstances of 
this case, the directives and intent of the VCAA were 
essentially complied with regarding VA's duties to notify and 
assist the veteran; and any additional development or 
notification would serve no useful purpose, with respect to 
the § 1151 benefits appellate issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of the claim 
at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985); and Mayfield v. Nicholson, No. 
02-1077 (Vet. App. April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the § 1151 benefits appellate issue in question.

With respect to the § 1151 benefits appellate issue, as an 
initial matter, it should be pointed out that since 
appellant's claim was filed prior to October 1, 1997 (See, in 
particular, appellant's October 1991 written statement), the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Court of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States (Attorney General) 
as to the full extent to which benefits were authorized under 
the Supreme Court's decision.  A January 20, 1995 memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....  [T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...  
What the Court...appears to have in 
mind...is not a naturally 
termed..."risk" at all, but rather the 
certainty or near-certainty that an 
intended consequence of consensual 
conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Contentions by appellant and testimonial evidence presented 
at a March 1996 RO hearing have been considered by the Board.  
Appellant argues, in essence, that after a 1991 sural nerve 
biopsy of the left lower extremity at a VA medical facility 
proved unsuccessful, he underwent another biopsy of the other 
lower extremity; and that as a result of the biopsies 
conducted by VA, the claimed peripheral neuropathy of the 
lower extremities resulted or was aggravated.  However, he is 
not competent to offer medical opinion as to cause or 
etiology of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991).  

The evidentiary record indicates that prior to the 1991 nerve 
biopsies at a VA medical facility, appellant had severe 
peripheral neuropathy of unknown etiology involving the upper 
and lower extremities, including footdrop.  See, for example, 
an October 1987 VA electromyographic and nerve conduction 
velocity study report, which was interpreted as consistent 
with severe demyelinating, mixed sensory-motor polyneuropathy 
in the extremities, noted as suggestive of Charcot-Marie-
Tooth disease.  

During March 13-14, 1991 VA hospitalization for diagnosed 
peripheral neuropathy symptomatology, a neurology 
consultation was accomplished and a sural nerve biopsy was 
recommended to be performed on an outpatient basis.

VA clinical records reveal that later in March 1991, 
appellant underwent a sural nerve biopsy from the left 
anterolateral lower leg for the purpose of evaluating his 
neuropathy.  A March 24, 1991 sural nerve biopsy consent form 
was signed by the patient, and stated that he had been 
informed of the "nature and purpose of the operation or 
procedure,...the risks involved, and the possibility of 
complications...."  However, the attendant risks or possible 
complications involved were not set forth in that consent 
form.  

March 24, 1991 VA operative records indicate that a 3-cm 
horizontal skin incision was made over the sural nerve 
location; a 1/2-cm portion of the left sural nerve was noted as 
surgically excised and sent for pathological analysis; and 
the wound subcutaneous tissues were re-approximated with 
sutures.  No complications were noted.  

A March 26, 1991 VA surgical pathology report noted that 
microscopic examination indicated no nerve tissue was 
included with the biopsy and the diagnosis was left sural 
nerve, fatty tissue only, no nerve present.

VA clinical records reveal that in early April 1991, 
appellant's wound was healing nicely and the pathology 
results were discussed with him.  It was noted that appellant 
wanted to continue to "pursue" a diagnosis and a repeat 
outpatient biopsy was scheduled for April 7th.  

An April 7, 1991 sural nerve biopsy consent form was signed 
by the patient, and stated that he had been informed of the 
"nature and purpose of the operation or procedure,...the risks 
involved, and the possibility of complications...."  However, 
the attendant risks or possible complications involved were 
not set forth in that consent form.  

VA clinical records reveal that on April 7, 1991, appellant 
underwent a right sural nerve biopsy and a specimen was sent 
for pathological analysis.  An April 9, 1991 VA surgical 
pathology report indicated that on microscopic examination, 
the specimen included a minute fragment of peripheral nerve 
which showed no atrophic or inflammatory changes; and the 
pathologic diagnosis was saphenous neurovascular bundle, 
normal tissue.  Parenthetically, according to Stedman's 
Medical Dictionary, 1193 (26th ed. 1995), the sural nerve is 
synonymous with the external saphenous and short saphenous 
nerves.  

VA clinical records reveal that in mid-April 1991, appellant 
received follow-up care status post a right saphenous nerve 
biopsy.  Clinically, the incision was clean and healing well.  
It was noted that pathologic assessment showed no 
inflammatory/atrophic changes of the nerve.  The sutures were 
removed.  Later that month, the wound just above the right 
malleolus was mildly erythematous.  There was another 
incision on the lateral aspect above the lateral malleolus.

On March 1992 VA orthopedic examination, appellant's 
complaints included paresthesias and dysesthesias at the 
sites of nerve biopsies of the lower extremities.  Appellant 
stated that he had experienced right lower leg pain since the 
nerve biopsy, and that the left leg had primarily two painful 
sites, at the lower leg nerve biopsy site and involving the 
knee.  Clinically, there were sites of apparent sural nerve 
biopsies in the lateral aspect of the lower legs and a 
questionable site at the medial aspect of the right lower 
leg.  All sites were well-healed, but had subjective pain on 
palpation.  The sural nerve distribution distally revealed 
questionable decreased sensation, the right greater than the 
left.  The impressions included history of multiple 
peripheral nerve biopsies with subjective complaints of 
paresthesias and dysesthesias.

On April 1992 VA orthopedic examination, the examiner noted 
that clinically, appellant had wasting of the peroneal and 
musculature of the lower extremity in the calf region, with a 
"classic stork-leg appearance and...a high-riding cavus arch 
foot with claw toes, which is classic for Charcot-Marie-
Tooth."  There were multiple, small peripheral scars about 
the ankles indicative of previous biopsies, two on each foot, 
each measuring about 2-cm, and well-healed/nontender.  The 
assessment was residuals of Charcot-Marie-Tooth disorder.  
According to Dorland's Illustrated Medical Dictionary, 429 
(24th ed. 1965), Charcot-Marie-Tooth disease is defined as 
"progressive neuropathic (peroneal) muscular atrophy."  

A February 1992 VA clinical record noted that appellant had 
severe polyneuropathy of unknown etiology.

In an October 1992 written statement, a VA anesthesiologist 
stated that he had recently treated appellant for pain in the 
lower legs; that he did not have appellant's complete medical 
records; that according to appellant's history, after 
developing progressive pain, he had undergone a left sural 
nerve biopsy in 1991 that was unsuccessful and subsequently a 
right sural nerve biopsy and a saphenous nerve biopsy were 
performed for a diagnosis of suspected neuropathy; and that 
he had developed severe pain syndrome near the biopsies sites 
at the ankles.  Clinically, the toes of the feet had possible 
trophic changes; and the left foot plethysmograph amplitude 
was less than the right, with galvanic skin response absent 
on the left and minimal on the right.  It was the 
anesthesiologist's impression that appellant had sympathetic 
mediated pain and probable causalgia of the injured nerves 
and that the appearance of his feet was similar to patients 
with Sudeck's atrophy.  Parenthetically, according to 
Stedman's Medical Dictionary, 166 (26th ed. 1995), Sudeck's 
atrophy is synonymous with reflex sympathetic dystrophy.  

A November 1992 VA clinical record noted that differential 
diagnoses for appellant's leg pain were Charcot-Marie-Tooth 
disease and sympathetic mediated pain.

VA records indicate that in 1994, appellant's Federal Tort 
Claim Act claim for neuropathic ankle pain resulting from 
March-April 1991 VA sural nerve biopsies was settled without 
admission of liability or fault.

VA clinical records reveal that in August 1996, a 
questionable assessment of right ankle neuropathic pain 
secondary to saphenous nerve biopsy was recorded.  In August 
and December 1997, it was noted that appellant had severe 
polyneuropathy of unknown etiology, "perhaps related to 
trauma in [19]69."  

On December 1999 VA orthopedic examination, the examiner 
opined that it was not likely that appellant's bilateral 
footdrop was due to his nerve biopsies, since atrophy of all 
upper and lower extremities was manifested.

On May 2001 VA neurologic examination, the examiner opined 
that appellant's wide-spread peripheral neuropathy was 
perhaps of the Charcot-Marie-Tooth variant; that the 
peripheral neuropathy may have been "obviated" first by a 
1969 accident and second by repeated Agent Orange exposure, 
although noting that Agent Orange was a cause particularly of 
acute, not chronic, peripheral neuropathy. 

On November 2001 VA neurologic examination, the examiner 
opined that appellant clearly had severe distal peripheral 
neuropathy with motor/sensory impairment, and that this 
pattern of polyneuropathy was relatively nonspecific, such 
that it could be caused by Charcot-Marie-Tooth disease, 
severe diabetes, or toxic materials.  The examiner also 
stated that he "totally discounted" the October 1992 
anesthesiologist's written statement that appellant had 
reflex sympathetic dystrophy/Sudeck's atrophy.  

On January 2003 VA neurologic examination, the same examiner 
who conducted said November 2001 VA neurologic examination 
stated that the claims file had been reviewed; that appellant 
had severe peripheral neuropathy consistent with a 
heredofamilial neuropathy of the Charcot-Marie-Tooth disease 
type; and that the neuropathy had been shown by 
electrodiagnostic testing to be a rather severe demyelinating 
type without axonal components.  It was also opined that 
although other VA physicians had suggested that appellant's 
neuropathy had worsened by Agent Orange exposure or by a 
motor vehicular accident, it was unclear whether he had in 
fact been so exposed and, regardless, there was no clear 
evidence that Agent Orange exposure causes an "ongoing 
progressive peripheral neuropathy" such as appellant has.  
Additionally, it was opined that there was no evidence or 
even "any remote support" for the proposition that a motor 
vehicular accident may aggravate a "preexisting familial 
peripheral neuropathy."  

A substantial negative piece of evidence is the January 2003 
VA neurologist's opinion that since the sural nerve biopsies 
in question had not produced "sufficient" nerve tissue, and 
only one biopsy had produced a "minute" amount of nerve 
tissue that was not abnormal according to a pathologist's 
review, "the patient's neuropathy could not have been made 
worse by the nerve biopsy attempts which in fact did not 
achieve the stated goal of obtaining a satisfactory nerve 
biopsy."  Additionally, the examiner opined that "[i]t is 
very clear that the nerve biopsy attempts have nothing to do 
with the severity of or the rate of progression of 
[appellant's] neuropathy" and that appellant's neuropathy 
was most likely an autoimmune or familial neuropathy.  A 
December 1999 VA orthopedist's medical opinion also held that 
appellant's bilateral footdrop was not due to his nerve 
biopsies, since atrophy of all extremities was manifested, 
not just the distal lower extremities where the nerve 
biopsies had occurred.  

Although according to the operative report, a 1/2-cm portion of 
the left sural nerve was noted as surgically excised by VA in 
March 1991, the March 1991 left sural nerve biopsy pathology 
report indicated that the specimen did not include any nerve 
tissue.  According to the April 9, 1991 VA surgical pathology 
report, the April 1991 right sural nerve biopsy apparently 
involved only a minute fragment of peripheral nerve.  Thus, 
it would not be reasonable to attribute appellant's severe 
peripheral neuropathy to these nerve biopsies of the lower 
extremities near the ankle region, particularly since 
appellant has had severe peripheral neuropathy of the upper 
and lower extremities prior and subsequent to the biopsies in 
question; and the biopsies did not involve any significant 
excision of nerve tissue such that any resultant additional 
neuropathy would be reasonably expected.  Additionally, VA 
medical opinion has attributed appellant's peripheral 
neuropathy primarily to Charcot-Marie-Tooth disease, defined 
as a hereditary familial neurologic disorder; and the 
examiner who conducted said November 2001 and January 2003 VA 
neurologic examinations unequivocally opined that the VA 
nerve biopsies had no effect on appellant's preexisting 
neurologic disorder.  

The January 2003 VA medical opinion is accorded great 
probative weight by the Board, in part because said opinion 
was rendered after review of the claim file, and 
unequivocally stated that the appellant's VA nerve biopsies 
in question had absolutely no affect on his peripheral 
neuropathy.  Additionally, a December 1999 VA orthopedist's 
medical opinion was similar, pointing out that appellant's 
bilateral foot drop was not due to his nerve biopsies, since 
atrophy of all extremities was manifested, not just the 
distal lower extremities where the nerve biopsies had 
occurred.  Although in October 1992, a VA anesthesiologist 
stated that appellant might have sympathetic mediated pain 
and probable causalgia of the "injured" nerves and other VA 
clinical records included similar assessment, it is 
questionable whether an anesthesiologist has sufficient 
training and expertise to render opinions as to neurologic 
disorder etiologies.  In any event, on November 2001 VA 
neurologic examination, the examiner totally discounted the 
October 1992 anesthesiologist's written statement that 
appellant had reflex sympathetic dystrophy/Sudeck's atrophy.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

In short, the credible, competent evidence, including a 
January 2003 medical opinion by a VA neurologist, is 
overwhelming negative in this case, and persuasively 
indicates that no additional peripheral neuropathy resulted 
from nerve biopsies of the lower extremities at a VA medical 
facility in March and April 1991.  Accordingly, the Board 
considers the negative evidence to have far greater probative 
value than any positive evidence, with respect to this § 1151 
benefits claim; and, therefore, that claim is denied.

However, with respect to the question of whether the VA nerve 
biopsies resulted in a neuroma at the site of said biopsy, 
the positive evidence includes a January 2003 medical opinion 
by a VA neurologist that an examination indicated "the 
possibility that [appellant] has a neuroma formation at the 
scar and that indeed may account for the exquisite tenderness 
that he experiences in the immediate vicinity of the scar.  
It would not however, account for his complaints of 
radiating, lancinating pain up the leg and into the groin."  
It was that examiner's conclusion that the "biopsy attempt 
in the right lower extremity resulted in the formation of 
scar tissue with a neuroma and that accounts for the 
tenderness in that area and that would be the only 
complication of the biopsy experienced by [appellant]."  
Another medical opinion by a VA physician who conducted a 
March 2003 VA orthopedic examination was similar.  
Significantly, that examiner noted that a left lower 
extremity sural biopsy scar was well-healed without any 
irritation or subcutaneous loss, but that the right ankle 
area had tenderness to palpation over sural nerve biopsy 
incisional scarring.  

With resolution of all reasonable doubt in appellant's favor, 
the Board concludes that based upon the entire evidentiary 
record, particularly the recent VA medical opinions in 
question, a right ankle area neuroma apparently resulted at 
the site of a VA nerve biopsy performed in 1991; that a right 
ankle area neuroma was not a certain or nearly certain risk 
or complication of VA treatment; and that but for said VA 
treatment, it is at least as likely as not that such 
additional right ankle area neuroma may not have occurred.  
Parenthetically, it should be added that the actual nerve 
biopsy scars at the ankles were certain or near-certain 
intended consequences of said biopsies, which necessarily 
involves surgical excision of skin tissues with resultant 
scarring, and, thus, were at least implicitly consented to by 
appellant.  See also Brown v. Gardner, 115 S. Ct. at 556 n.3 
(citing as an example that it would be unreasonable to 
believe that Congress intended to compensate a veteran who 
consents to the amputation of a gangrenous limb for the loss 
of the limb).  Accordingly, the Board considers the positive 
evidence to have greater probative value than any negative 
evidence, with respect to this § 1151 issue, and, therefore, 
the claim is granted only to the extent that a right ankle 
area neuroma from VA nerve biopsy is concerned.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving peripheral neuropathy of the 
lower extremities resulting from nerve biopsies performed at 
a VA medical facility during March-April 1991 is denied.  To 
this extent, the appeal is disallowed.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving a right ankle area neuroma 
resulting from a nerve biopsy performed at a VA medical 
facility during April 1991 is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  


REMAND

In light of the Board's decision herein allowing § 1151 
benefits for additional disability involving a right ankle 
area neuroma resulting from a nerve biopsy, it appears 
necessary for the RO to readjudicate the total rating based 
on individual unemployability appellate issue, since a total 
rating is based on service-connected disabilities and § 1151 
benefits are considered as if service-connected.  

It is also the Board's opinion that appellant should be 
afforded appropriate examination(s) with medical opinion 
rendered as to whether the service-connected disabilities 
(including the right ankle area neuroma for which the Board 
has herein granted § 1151 benefits) alone preclude all forms 
of substantially gainful employment.

Accordingly, the remaining total rating based on individual 
unemployability appellate issue is REMANDED for the 
following:

1.  With respect to the total rating 
based upon individual 
unemployability issue, the RO should 
arrange appropriate VA 
examination(s) with medical opinion 
rendered as to whether the service-
connected disabilities (including 
the right ankle area neuroma for 
which the Board has herein granted 
§ 1151 benefits) alone preclude all 
forms of substantially gainful 
employment.  The entire claims 
folders should be reviewed by the 
examiner(s).  All indicated tests 
and studies should be performed.

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected disabilities should be 
described in adequate detail.  The 
examiner(s) should explain in 
sufficient detail whether or not 
appellant's service-connected 
disabilities singularly or in 
combination prevent him from 
obtaining and engaging in all types 
of substantially gainful employment 
(i.e., does any service-connected 
disability preclude his ability to 
engage in exertional and non-
exertional activities, or other 
activities, normally required for 
substantially gainful employment 
without considering non-service-
connected disabilities, age, or 
state of the economy)?

2.  The RO should review any 
additional evidence and readjudicate 
the issue of a total rating based on 
individual unemployability, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


